Appellant ably urges that his defensive theory was not affirmatively presented to the jury, and that the converse of the law of principals was not properly submitted. The case of Johnson v. State, 285 S.W. 329, cited by appellant in his motion, was not a case involving a charge on the law of principals, and hence has no application in this regard. It was, however, a case involving the question of the possession of a still, material, and equipment for the purpose of manufacturing intoxicating liquor. We have examined the charge given in that case and compared it with the one held sufficient by us in our original opinion, and are unable to distinguish between them in so far as the mere matter of the presentation of the law of principals is concerned. It is true that the charge given in the Johnson case, supra, was in somewhat more elaborate language than the one complained of as given in the instant case, but the latter gave to the jury every essential element found in the one which appellant here urges as a model.
Appellant admitted his presence at the still in the case at bar, and that it was in operation, and that mash, material, etc., were there. He also admitted that when the officers appeared, and just before they got to the house where the still was in operation, he ran out of the house, having in his possession the pot in which was a quantity of mash, and that he fled and was pursued by the officers for quite a distance, they shooting at him, before he stopped and was captured. As we understand, and as evidently the trial court understood, appellant claimed that he had no interest in the still, mash, material, etc., and that he was merely present. It would be wholly unnecessary to load the charge down with an additional instruction that the jury must find that the still belonged to somebody else. This would be of no assistance to appellant, any more than he derived from a charge which was given as quoted in our original opinion. If the jury believed he was merely present at the time and had no interest in the intoxicating liquor, still, equipment, mash, material, etc., they should have found him not *Page 5 
guilty, and they were so told in the charge, which we still believe to have appropriately and sufficiently presented his defensive theory in an affirmative manner.
The motion for rehearing will be overruled.
Overruled.